—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant’s employment ended when, due to outstanding traffic tickets, he failed to maintain a valid drivers’ license, a necessary condition of his employment as a driver. Although his employer gave him a few days to resolve the problem with his license, claimant failed to take any action. Claimant therefore voluntarily engaged in conduct which he knew would leave the employer no choice but to discharge him. As such, the Board’s conclusion that claimant provoked his discharge, which constitutes a voluntary leaving of employment without good cause, is supported by substantial evidence and must be upheld.
*933Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.